Citation Nr: 1755960	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left knee disability, as secondary to service-connected left foot disability.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2003.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case has since been transferred to the Baltimore, Maryland RO.  In May 2016 and May 2017, the Board remanded this matter for medical inquiry.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

To ensure compliance with previous remand directives, the claim on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

In the May 2016 and May 2017 remands, the Board requested medical inquiry into the Veteran's claim that he developed left knee disability as the result of a service connected left foot disability.  See 38 C.F.R. § 3.310.  The subsequent August 2016 and May 2017 opinions do not adequately address the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In each opinion, the examiner indicates that the Veteran does not have a current left knee disability.  The evidence of record indicates, however, that he has been diagnosed with left knee disability during the appeal period.  For example, VA treatment records indicate that the Veteran has arthritic changes - albeit mild - in his left knee.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As such, another remand is warranted.  




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in May 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a new VA compensation examination to determine the nature and etiology of his left knee disability.  Please accept as established that the Veteran has a current left knee disability (as indicated by the June 2010 VA examiner's finding of chondromalacia, and the finding noted in VA treatment records of arthritic changes in the knee).  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the left knee disability is related to a disease, event, or injury during service?  

(b)  If the answer to (a) is negative, is it at least as likely as not that the left knee disability is due to or caused by service-connected foot disability?     

(c)  If the responses to (a) and (b) are negative, is it at least as likely as not that the left knee disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected foot disability?     

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the September 2017 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




